                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARY KATHERINE GATES,                              Case No.19-cv-00594-JSC
                                                         Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE TO
                                                  v.                                        PLAINTIFF
                                   9

                                  10     NANCY A. BERRYHILL,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Mary Katherine Gates, who is represented by counsel, filed this action

                                  14   challenging the Social Security Administration’s denial of her application for disability benefits on

                                  15   February 2, 2019. Plaintiff requested and obtained an extension of time to file her motion for

                                  16   summary judgment. (Dkt. Nos. 14, 15.) However, Plaintiff failed to file her motion by the

                                  17   deadline to do so. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE in writing by August

                                  18   13, 2019 as to why this action should not be dismissed for failure to prosecute. See Fed. R. Civ.

                                  19   Pro. 41(b). Plaintiff’s response to this Order to Show Cause shall be accompanied by her motion

                                  20   for summary judgment. If Plaintiff fails to respond to this Order, this action may be dismissed for

                                  21   failure to prosecute.

                                  22          IT IS SO ORDERED.

                                  23   Dated: July 30, 2019

                                  24

                                  25
                                                                                                    JACQUELINE SCOTT CORLEY
                                  26                                                                United States Magistrate Judge
                                  27

                                  28
